Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 43-48 and 53-62, as originally filed 29 SEP. 2022, are pending and have been considered as follows; the replacement drawings are entered without objection:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  29 SEP. 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43-48 and 53-62 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Cl. 43 ln. 22, 25, 28, 30: the recitation “modular” is not supported by the original disclosure.  The disclosure fails to describe "modular". This is considered new matter. 

Claims 44-48 and 53-62 though not particularly referenced in this section are nonetheless rejected under this section as being dependent upon an indefinite claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 43-48 and 53-62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 43 ln. 22, 25, 28, 30: the recitation “modular” is vague, indefinite, and confusing as lacking proper antecedent basis from the specification. The specification did not provide for “modular”, making it unclear what this recitation means. 

Claims 44-48 and 53-62 though not particularly referenced in this section are nonetheless rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 43-48 and 53-62 rejected under 35 U.S.C. 103 as being unpatentable MUELENAERE ALEX AU 2016200822 A1 (Muelenaere) in view of Andersson US 9359764 B2.
As per claim 43 Muelenaere teaches a reinforcing spacer (spacer 13, FIG. 2) for use in constructing a concrete slab, the reinforcing spacer (spacer 13, FIG. 2) including: 
a first arm (arm 36, FIG. 2) that is a first reinforcing arm (arm 36, FIG. 2), 
the first reinforcing arm (arm 36, FIG. 2) having (i) a 
 (ii) a first arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) provided on the first arm base (see "BASE", EXRFIG. 3, below; this is recognized as extending from body 20 at each arm 35, 36, 37, 38), and (iii) a first arm support surface (see "SUPPORT SURFACE", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) provided on the first arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38); and 
a second arm (arm 35, FIG. 2) that is a second reinforcing arm (arm 35, FIG. 2) and that is transverse to the first arm (arm 36, FIG. 2), 
the second reinforcing arm (arm 35, FIG. 2)  having (i) a 
(ii) a second arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) provided on the second arm base (see "BASE", EXRFIG. 3, below; this is recognized as extending from body 20 at each arm 35, 36, 37, 38), and (iii) a second arm support surface (see "SUPPORT SURFACE", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38)  provided on the second arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38),
wherein (i) the first arm support surface (see "SUPPORT SURFACE", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) includes (a) a first arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), and (b) a first arm inclined surface (see upward angled walls proximate bottom middle of EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) which slopes towards the first arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), and (ii) the second arm support surface (see "SUPPORT SURFACE", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38)  includes (a) a second arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), and (b) a second arm inclined surface (see upward angled walls proximate bottom middle of EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) which slopes towards the second arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), 
wherein the first reinforcing arm (arm 36, FIG. 2) includes two first arm cross walls (31, 32, FIG. 2), each first arm cross wall including a first cross wall recess (see space between 31, 32, FIG. 2), the first cross wall recesses being in register with the first arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), 
wherein, (i) the first arm inclined surface (see upward angled walls proximate bottom middle of EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) is operatively adapted to guide (see EXRFIG. 3; elements are recognized as capable —or "adapted"— to guide an elongate member toward —or "into"— the recess as claimed) a first elongate reinforcing member into the first arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), and (ii) the second arm inclined surface (see upward angled walls proximate bottom middle of EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) is operatively adapted to guide (see EXRFIG. 3; elements are recognized as capable —or "adapted"— to guide an elongate member toward —or "into"— the recess as claimed) a transverse second elongate reinforcing member into the second arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38), 
wherein the first reinforcing arm (arm 36, FIG. 2) includes two modular outer first arm units,
each outer first arm unit including a portion of the first arm base (see "BASE", EXRFIG. 3, below; this is recognized as extending from body 20 at each arm 35, 36, 37, 38), a portion of the first arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) and a first arm cross wall,
wherein the second reinforcing arm (arm 35, FIG. 2) includes two modular outer second arm units (see two "outer" arms 36, 38 FIG. 2), each second arm unit including a portion of the second arm base (see "BASE", EXRFIG. 3; this is recognized as extending from body 20 at each arm 35, 36, 37, 38), 
a portion of the second arm wall (see "ARM WALL", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) and a second arm cross wall (body 20, FIG. 2), 
wherein the first reinforcing arm (arm 36, FIG. 2) includes a modular central arm unit (arm 36, FIG. 2) located between the two outer first arm units (see 36 is central relative to two "outer" arms 35, 37 FIG. 2), and 
wherein the second reinforcing arm (arm 35, FIG. 2)  includes a central modular arm unit (arm 35, FIG. 2) located between the two outer second arm units (see 35 is central relative to two "outer" arms 36, 38 FIG. 2).
Muelenaere fails to explicitly disclose:
the first and second arm including at least one flow opening.
Andersson teaches flow openings capable of being used with the assembly of Muelenaere, specifically:
the first and second arm including at least one flow opening (see openings in bearing surface 2, proximate arrow at "2", FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Muelenaere by including the openings as taught by Andersson in order to increase the composite action between the spacer and the concrete, thereby forming a stronger assembly.


    PNG
    media_image1.png
    574
    609
    media_image1.png
    Greyscale


As per claim 44 Muelenaere in view of Andersson teaches the limitation according to claim 43, and Muelenaere further discloses wherein the first arm wall and second arm wall define a first holding position and a second holding position so that when a portion of a first pod is located within the first holding position and a portion of a second pod is located within the second holding position the first arm wall and the second arm wall are adapted to maintain the first pod and second pod in a spaced-apart relationship (see depressed area 64, left side, and unidentified depressed area identical to 64, fight side; these are recognized to define a first holding position and a second holding so that when the elements is placed as claim the arm walls are positioned in "a spaced-apart relationship", as broadly claimed).

As per claim 45-46 Muelenaere in view of Andersson teaches the limitation according to claim 44 and Andersson further discloses wherein the first arm base and first arm wall each includes at least one flow opening (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough; and wherein the first arm base and the first arm wall each includes a plurality of flow openings (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Muelenaere in view of Andersson by including the openings as taught by Andersson in order to increase the composite action between the spacer and the concrete, thereby forming a stronger assembly.

As per claim 47-48 Muelenaere in view of Andersson teaches the limitation according to claim 43 and Andersson further discloses wherein the second arm base and second arm wall each includes at least one flow opening (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough; and wherein the second arm base and the second arm wall each includes a plurality of flow openings (see openings in bearing surface 2, proximate arrow at "2", FIG. 1) to permit concrete to flow therethrough. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Muelenaere in view of Andersson by including the openings as taught by Andersson in order to increase the composite action between the spacer and the concrete, thereby forming a stronger assembly.

As per claim 53 Muelenaere in view of Andersson teaches the limitation according to claim 43, and Muelenaere further discloses wherein the second reinforcing arm (arm 35, FIG. 2) includes at least one transverse second arm cross wall (31, 30, FIG. 2).  

As per claim 54 Muelenaere in view of Andersson teaches the limitation according to claim 53, and Muelenaere further discloses wherein the second arm cross wall (walls 31, 30, FIG. 2) includes a second cross wall recess (see space between 31, 30, FIG. 2).  

As per claim 55 Muelenaere in view of Andersson teaches the limitation according to claim 54, and Muelenaere further discloses wherein the second arm recess (see downward angled walls proximate reference character 65 in middle of EXRFIG.3; this is recognized as exemplary of each arm 35, 36, 37, 38) is in register with the second cross wall recess (see FIG. 2; the second arm recess as above identified is considered aligned —or "in register"— with the space between 31, 30, FIG. 2 because they would meet at a common narrow section, 21).  

As per claim 56 Muelenaere in view of Andersson teaches the limitation according to claim 55, and Muelenaere further discloses wherein the second reinforcing arm (arm 35, FIG. 2) includes a plurality of second arm cross walls (walls 31, 30, FIG. 2).  

As per claim 57 Muelenaere in view of Andersson teaches the limitation according to claim 43, and Muelenaere further discloses wherein the first arm wall tapers inwardly (see "tapers inwardly" from the "SUPPORT SURFACE" towards the middle of the figure, EXRFIG. 3) from the first arm support surface (see "SUPPORT SURFACE", EXRFIG. 3; this is recognized as exemplary of each arm 35, 36, 37, 38) to the first arm base.  

As per claim 58 Muelenaere in view of Andersson teaches the limitation according to claim 57, and Muelenaere further discloses wherein the second arm wall tapers inwardly (see "tapers inwardly" from the "SUPPORT SURFACE" towards the middle of the figure, EXRFIG. 3) from the second arm support surface to the second arm base.  

As per claim 59 Muelenaere in view of Andersson teaches the limitation according to claim 58, and Muelenaere further discloses wherein the first reinforcing arm (arm 36, FIG. 2) includes two outer first arm (arm 36, 38, FIG. 2) units, each outer first arm (arm 36, 38 FIG. 2) unit including a portion of the first arm base (see "BASE", EXRFIG. 3; this is recognized as extending from body 20 contiguous to each arm 35, 36, 37, 38) , a portion of the first arm wall and a first arm cross wall (body 20, FIG. 2).  

As per claim 60 Muelenaere in view of Andersson teaches the limitation according to claim 59, and Muelenaere further discloses wherein the second reinforcing arm (arm 35, FIG. 2) includes two outer second arm units (two "outer" arms 35, 37 FIG. 2), each second arm unit including a portion of the second arm base (see "BASE", EXRFIG. 3; this is recognized as extending from body 20 contiguous to each arm 35, 36, 37, 38), second arm base (see "BASE", EXRFIG. 3; this is recognized as extending from body 20 at each arm 35, 36, 37, 38) a portion of the second arm wall and a second arm cross wall (body 20, FIG. 2).  

As per claim 61 Muelenaere in view of Andersson teaches the limitation according to claim 43, and Muelenaere further discloses wherein the first reinforcing arm (arm 36, FIG. 2) includes a central arm unit (arm 36, FIG. 2) located between two outer first arm units (see 36 is central relative to two "outer" arms 35, 37 FIG. 2). 

As per claim 62 Muelenaere in view of Andersson teaches the limitation according to claim 43, and Muelenaere further discloses wherein the second reinforcing arm (arm 35, FIG. 2) includes a central arm unit (arm 35, FIG. 2) located between two outer second arm units (see 35 is central relative to two "outer" arms 36, 38 FIG. 2).

Response to Arguments
Applicant's arguments filed 29 SEP. 22 have been fully considered but they are not persuasive.
As per the argument (p. 6):
"The disclosure of modular arm units on the first and second reinforcing arms provides for a claimed invention that enables a user to remove one or more of the arm units to shape the
reinforcing spacer for a particular application."
the Examiner submits the phrase "modular" was not included in the specification as filed, rendering this phrase confusing, but as reasonably broadly interpreted, any of the arm units of Muelenaere are recognized as capable of being removed.
As per Applicant’s supposition that the cited portions of the invention "[allow] a first outer arm unit of one reinforcing spacer to be located within an outer first arm unit of an adjacent reinforcing spacer so as to lengthen the effective support area provided by two coupled reinforcing spacers" the shape of the spacer of Muelenaere shown in FIG. 3 is considered capable of performing this function, as broadly and indefinitely claimed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.